office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b06 sjgee preno-121660-13 uilc 468b 468b 468b date date to dora delellis revenue_agent lb_i f from martin scully jr senior counsel branch income_tax accounting subject deductibility of certain expenses and losses of a qualified_settlement_fund this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend ----------------------------------------- --------------------------------------------------------------------------------- entities receivership --------------------------------------------------------------------------------------------------------- receiver business ------------------------------------------------------------------------------------------------------------------- ------------------------- --------------------------------------------------------------------------------- year year date date issues -------------------------------------- ------- ------- ------------------------ -------------------------- whether receivership a qualified_settlement_fund qsf may deduct under sec_1_468b-2 interest_expense and certain operating_expenses that are necessary preno-121660-13 to maintain commercial real_estate properties properties during the court-approved process of liquidating all its assets for distribution whether receivership may deduct under sec_1_468b-2 losses sustained from the disposition of the properties during the liquidation process whether receivership may take losses sustained from disposition of the properties into account in calculating a net_operating_loss under sec_1_468b-2 conclusion sec_1 the interest_expense and operating_expenses that are necessary to maintain the properties during the court-approved process of liquidating all receivership’s assets for distribution are administrative costs or other incidental_expenses that are deductible in calculating modified gross_income under sec_1_468b-2 during the court-approved process of liquidating all its assets for distribution from the qsf receivership is not operating a trade_or_business thus the properties are capital assets and losses sustained from their disposition are deductible in calculating modified gross_income under sec_1_468b-2 to the extent allowed under sec_1211 and sec_1212 receivership may take losses sustained from disposition of the properties into account to the extent such losses are allowed under sec_1_468b-2 in calculating a net_operating_loss under sec_1_468b-2 however because the losses are capital losses rather than ordinary losses such losses may be deducted only to the extent allowed under sec_1211 and sec_1212 facts in year the securities_and_exchange_commission sec filed a civil enforcement action against entities and certain individual defendants alleging violation of federal securities laws the court granted the sec’s request for the appointment of receiver as receiver for entities which were part of a complex ponzi scheme that defrauded numerous investors the court order authorized receiver to among other things take and retain immediate possession and control of all of the assets of entities and all other entities they control or in which they have an ownership_interest succeed to all rights to manage real_estate properties owned or controlled by entities pay from available funds necessary expenses required to preserve the assets make and authorize in the ordinary course payments from the funds under his control incur expenses and enter into agreements as reasonably necessary or advisable under the circumstances and use lease sell and convert into money all assets of entities on terms receiver reasonably believes to be most beneficial to entities and those entitled to the proceeds preno-121660-13 at the time receiver took control of the assets of entities many of entities were engaged in the operation of an ongoing active business because of the level of disruption in the real_estate markets in year and year receiver determined that an orderly liquidation of the assets was in the best interests of defrauded investors and unsecured creditors this process required receiver to hold the real_estate_assets until they could be sold for prices that better reflected their fair value in a properly functioning liquid market receiver filed a plan for the management of entities’ real_estate_assets with the court on date receiver stated therein that his principal objective in managing the assets of entities was to preserve the value of those assets for the benefit of all interested parties and to preserve the court’s ability to approve a fair distribution of the remaining assets to the victims of the scheme alleged in the sec’s complaint the plan contemplated that many of entities’ properties would be sold at fair_market_value and that the marketing and sale process would be designed to preserve the value of the estate and avoid a fire sale of the assets from the time of receiver’s appointment and in accordance with the plan of distribution receiver has continued to operate the commercial real_estate properties until the properties could be disposed of in accordance with the plan as of date receiver had relinquished ownership of numerous commercial real_estate properties with respect to which there was no expectation of a net cash recovery for receivership in light of existing debt encumbrances these relinquishments turned the properties over to secured creditors and released receivership from the related debt encumbrances as of date receivership consisted primarily of seven commercial real_estate properties receivership has incurred interest_expense and various types of other expenses necessary to maintain and preserve the value of the commercial real_estate properties collectively the operating_expenses pending the orderly sales of the properties in accordance with the court-approved plan of distribution the operating_expenses include cleaning repairs and maintenance security landscaping utilities meals and entertainment administrative and miscellaneous payroll expenses including payroll_taxes insurance consulting expense management fees lease commission payments and property taxes franchise_taxes and excise_taxes receivership asserts that the interest_expense and operating_expenses are deductible under sec_1_468b-2 receivership further maintains that losses sustained from the disposition of the properties during the liquidation process are deductible without limitation as ordinary losses under sec_1_468b-2 finally receivership asserts that such losses may be likewise deducted without limitation in calculating a net_operating_loss under sec_1_468b-2 preno-121660-13 law and analysis issue the first issue is whether receivership may deduct under sec_1_468b-2 the interest_expense and operating_expenses sec_1_468b-2 provides that a qualified_settlement_fund is a united_states_person and is subject_to tax on its modified gross_income for any taxable_year at a rate equal to the maximum rate in effect for that taxable_year under sec_1 sec_1_468b-2 provides that the modified gross_income of a qualified_settlement_fund is its gross_income as defined in sec_61 computed with certain modifications sec_1_468b-2 allows a deduction for administrative costs and other incidental_expenses incurred in connection with the operation of the qualified_settlement_fund that would be deductible under chapter of the internal_revenue_code in determining the taxable_income of a corporation administrative costs and other incidental_expenses include state and local_taxes legal accounting and actuarial fees relating to the operation of the qualified_settlement_fund and expenses arising from the notification of claimants and the processing of their claims administrative costs and other incidental_expenses do not include legal fees incurred by or on behalf of claimants receiver was ordered by the court to take possession and control of all of the assets of entities these assets included real_property that was heavily encumbered by debt and used in business due to the level of disruption in the real_estate markets receiver and the court determined that it was in the best interest of receivership and defrauded investors to hold the real_estate_assets until the markets recovered sufficiently for the properties to be liquidated in an orderly market sale process the plan of distribution called for continued operation and preservation of the assets to facilitate an orderly liquidation and distribution of final net_proceeds to defrauded investors the properties were no longer used in a trade_or_business because the properties were held in the qsf merely for liquidation and distribution as discussed below under issue under these circumstances the interest_expense and operating_expenses were necessary expenses incidental to the purposes of receivership namely the administration preservation and realization of the value of the assets the receiver was ordered to take control of for the benefit of the defrauded investors and distribution of the net recovered amounts to those investors we conclude that under the circumstances in this case the interest_expense and operating_expenses that are necessary to maintain the properties during the court- approved process of liquidating all of receivership’s assets for distribution are administrative costs or other incidental_expenses that are deductible in calculating modified gross_income under sec_1_468b-2 preno-121660-13 issue the second issue is whether receivership may deduct under sec_1_468b-2 losses sustained from the disposition of the properties during the liquidation process sec_1_468b-2 allows a deduction for losses sustained by the qualified_settlement_fund from the sale exchange or worthlessness of property held by the fund to the extent the losses would be deductible in determining the taxable_income of a corporation under sec_165 or g and sec_1211 and sec_1212 sec_165 provides that losses from sales or exchanges of capital assets shall be allowed only to the extent allowed in sec_1211 and sec_1212 sec_1211 provides that in the case of a corporation losses from sales or exchanges of capital assets shall be allowed only to the extent of gains from such sales or exchanges sec_1212 provides in relevant part that corporate taxpayers can carry net capital losses back to the three taxable years preceding the loss_year and then forward to the five taxable years succeeding the loss_year the carryback of a net_capital_loss does not increase or produce a net_operating_loss as defined in sec_172 for the taxable_year to which it is being carried back sec_1221 provides that the term capital_asset means property held by the taxpayer whether or not connected with his trade_or_business with the exception of the items described by sec_1221 through a including property held by the taxpayer primarily_for_sale_to_customers in the ordinary course of the taxpayer’s trade_or_business depreciable_property used in the taxpayer’s trade_or_business or real_property used in the taxpayer’s trade_or_business the supreme court has defined a trade_or_business as an activity conducted with continuity and regularity and with a primary purpose of making income or a profit 480_us_23 pincite the objective of receivership was the orderly liquidation of the real_estate in the qsf unlike an activity entered into for profit receiver’s goal is to preserve and manage such properties until such time as the assets could be liquidated in an orderly manner at fair value as so approved by the court thus at the time receivership was ordered and became a qsf it was no longer operating business as a trade_or_business and the assets were no longer property used in a trade_or_business receiver’s principal objective in managing receivership’s assets was to preserve the value of those assets for the benefit of all interested parties and to preserve the court’s ability to approve a fair distribution of the remaining assets to the victims once the real_estate markets had recovered sufficiently it was receiver’s intent to effectuate a fair preno-121660-13 distribution of assets by selling the assets at a market_value sufficient to compensate the victims we conclude that the assets are capital assets under sec_1221 and that losses sustained from their disposition are deductible in calculating modified gross_income under sec_1_468b-2 to the extent allowed under sec_1211 and sec_1212 issue the third issue is whether receivership may take losses sustained from disposition of the properties into account in calculating a net_operating_loss under sec_1_468b-2 sec_1_468b-2 allows a deduction for the amount of a net_operating_loss nol of a qsf to the extent the loss would be deductible in determining the taxable_income of a corporation under sec_172 for this purpose the nol of a qsf for a taxable_year is the amount by which the deductions allowed under sec_1_468b-2 and sec_1_468b-2 exceed the modified gross_income of the fund as computed under sec_1_468b-2 ordinary losses that arise from the sale exchange or worthlessness of property are not deductible under sec_1_468b-2 thus ordinary losses are not taken into account in calculating an nol under sec_1_468b-2 sec_1_468b-2 only allows for the deduction of capital losses we have concluded in issue above that the losses_incurred by receivership from the disposition of commercial real_estate properties are deductible as capital losses under sec_1_468b-2 accordingly receivership may deduct capital losses to the extent of its capital_gains under sec_1211 and capital losses in excess of capital_gains in a taxable_year may be carried back or forward under the rules of sec_1212 in calculating an nol and in order to comply with the foregoing deduction limitations regarding capital losses contained in sec_1_468b-2 receivership must segregate capital_gains_and_losses from the other elements of modified gross_income due to the capital_loss deduction limitations prescribed in sec_1_468b-2 receivership may not take into account excess capital losses sustained from disposition of the properties in calculating an nol for a taxable_year under sec_1_468b-2 case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call me or steve gee at if you have any further questions
